DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed after the mailing date of the Non-Final Rejection on 9/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Essick on 1/29/2021.
The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 17, line 3, "system memory" has been changed to 
--non-transitory system memory---;

Support for this amendment can be found in [00331] and [00335] of Applicant’s Specification.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
determining, by the machine-learning scaling library based on layer properties of different layers of the neural network, a type of parallelism to apply to each of the different layers of the neural network during the distributed training of the neural network, wherein the type of parallelism is selected from a plurality of different types of parallelization and wherein more than one type of parallelism is applied to the different layers of the neural network, and wherein the layer properties comprise a number of learnable parameters and a number of activations
determining, by the one or more processors, a communication pattern to apply during the distributed training of the neural network based on the type of parallelism to apply for the neural network; 
dynamically assigning, by the machine-learning scaling library based on the machine learning specific abstractions, a number of cores of the one or more processors for networking operations associated with the communication pattern.
Claims 3 and 5-13 are considered allowable based at least upon their dependence upon claim 1.
For claim 14
determining, by the machine-learning scaling library based on layer properties of different layers of the neural network, a type of parallelism to apply to each of the different layers of the neural network during the distributed training of the neural network, wherein the type of parallelism is selected from a plurality of different types of parallelization and wherein more than one type of parallelism is applied to the different layers of the neural network, and wherein the layer properties comprise a number of learnable parameters and a number of activations; 
determining, by one or more processors of the data processing system, a communication pattern to apply during the distributed training of the neural network based on the type of parallelism to apply for the neural network; 
dynamically assigning, by the machine-learning scaling library based on the machine learning specific abstractions, a number of cores of the one or more processors for networking operations associated with the communication pattern.
Claims 15 and 16 are considered allowable based at least upon their dependence upon claim 14.
For claim 17, the prior art fails to teach:
the machine-learning scaling library to determine, based on layer properties of different layers of the neural network, a type of parallelism to apply to each of the different layers of the neural network during the distributed training of the neural network, wherein the type of parallelism is selected from a plurality of different types of parallelization and wherein more than one type of parallelism is applied to the different layers of the neural network, the layer properties comprising a number of learnable parameters and a number of activations, and 
wherein the machine-learning scaling library to dynamically assign, based on the machine learning specific abstractions, a number of cores of one or more processors for networking operations.
Claims 18-20 are considered allowable based at least upon their dependence upon claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Su et al (US 2010/0223213).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C PUENTES/Primary Examiner, Art Unit 2123